DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/998,937 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				  Information Disclosure Statement

As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated February 18, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
				   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 11-12, 15-17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al. (Pub. No. US 2019/0349061 A1).
Regarding claims 1 and 11, Cirik discloses a terminal in a wireless communication system, the terminal comprising: a transceiver; (See ¶225, transceiver) and a controller (See ¶0222, processor) (See ¶0467, A base station may send, to a wireless device that may receive, one or more messages) information on a reference signal set for beam failure detection, (See ¶0468, The one or more configuration parameters may indicate one or more of: plurality first reference signals (RSs); The wireless device may detect the beam failure, for example, by assessing the plurality first RSs; interpreted the plurality of the reference signals is a set used for beam failure detection) identify the reference signal set for beam failure detection, based on the information (See ¶0468, The one or more configuration parameters may indicate one or more of: one or more first reference signals (RSs); The wireless device may detect the beam failure, for example, by assessing the one or more first RSs) identify whether a beam failure is detected based on the reference signal set, (See ¶0468, The wireless device may detect the beam failure, for example, by assessing the one or more first RSs with radio quality lower than a first threshold.) and in case that the beam failure is detected for the reference signal set, trigger a beam failure recovery procedure. (See ¶0468, The wireless device may initiate the beam failure recovery procedure (e.g., based on detecting the beam failure).)
Regarding claims 2, 8, 12 and 18, Cirik discloses the information on the reference signal set includes at least one of size information of the reference signal set, priority information of a reference signal, or group information of a reference signal group. (See ¶0468, The one or more configuration parameters may indicate one or more of: one or more first reference signals (RSs); interpreted the plurality first reference signals is considered group information)
Regarding claims 5 and 15, Cirik discloses identify whether a radio link quality identified based on the reference signal set is smaller than a threshold; (See ¶0394-A physical layer in the wireless device may compare a first radio link quality according to the first set of periodic CSI-RS resource configurations with the first threshold. For the first set, the wireless device may assess the first radio link quality based on periodic CSI-RS resource configurations or SS/PBCH blocks; See 0395-The wireless device may provide an indication to higher layers, for example, if the first radio link quality for all corresponding resource configurations in the first set is less than the first threshold) in case that the radio link quality is larger than the threshold, determine whether a beam failure is detected for the reference signal set; (see ¶0453-the plurality of RSs may be provided by RRC signaling. A radio link quality (e.g., a BLER, an L1-RSRP) of the candidate RS may be better (e.g., a lower BLER, a higher L1-RSRP, and/or a higher SINR) than a threshold. The threshold may be a value provided by, for example, a higher layer (e.g. RRC, MAC). The candidate RS may be associated with a BFR procedure resource of one or more BFR procedure resources of the Cell 2.) and in case that the beam failure is detected for the reference signal set, trigger the beam failure recovery procedure. (See ¶0460, see 0460- wireless device may detect a beam failure on the cell, for example, if a radio link quality of plurality of first RSs satisfies certain criteria)
Regarding claims 6 and 16, Cirik discloses the controller is configured to trigger the beam failure recovery procedure in case that a beam failure is detected for all reference signals included in the reference signal set. (See ¶0460, see 0460- wireless device may detect a beam failure on the cell, for example, if a radio link quality of plurality of first RSs satisfies certain criteria; interpreted that beam failure is detected if all the first reference signals included in the set meet the criteria)
Regarding claims 7 and 17, Cirik discloses a base station in a wireless communication system, the base station comprising: a transceiver; (See ¶0225, transceiver) and a controller (See ¶0207, processor) configured to: generate information on a reference signal set for beam failure detection, (See ¶0468, The one or more configuration parameters may indicate one or more of: one or more first reference signals (RSs); The wireless device may detect the beam failure, for example, by assessing the one or more first RSs)  transmit, to a terminal, (See ¶0467, A base station may send, to a wireless device that may receive, one or more messages) the information on the reference signal set, (See ¶0468, The one or more configuration parameters may indicate one or more of: one or more first reference signals (RSs); The wireless device may detect the beam failure, for example, by assessing the one or more first RSs) and in case that a beam failure is detected for the reference signal set, (See ¶0468, The wireless device may detect the beam failure, for example, by assessing plurality first RSs with radio quality lower than a first threshold) receive, from the terminal, a signal for beam failure recovery. (See ¶0386, a beam failure recovery signal sent (e.g., transmitted) via a PUCCH resource)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9-10, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (Pub. No. US 2019/0349061 A1) in view of IDS provided (On beam management, measurement and reporting; R1-1715940; dated September 21, 2017; hereinafter 3GPP).

3gpp  discloses the priority information of the reference signal is determined based on at least one of a control resource set (CORESET) index corresponding to the reference signal, (Page 5, table 2; RRC configuration for coresets; CORESET 0 AND 1, for RS SET 1 AND 2 respectively; interpreted that the coreset values are coreset indexes for the reference signal set including all reference signals in the set) a type of the reference signal, quasi-co-location (QCL) information of the reference signal, or time information of the reference signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik for detecting the beam failure to include sending a rrc signal to the UE indicating corset index information to the UE. The motivation to combine is efficiently configure the UE to switch to a new beam before the serving beam is totally lost (page 7).
Regarding claims 4 and 14, Cirik fails to disclose the group information of the reference signal group includes priority information of the reference signal group; and the priority information of the reference signal group corresponds to at least one of a group index of the reference signal group or a control resource set (CORESET) index of the reference signal group.
3gpp discloses the group information of the reference signal group includes priority information of the reference signal group; (Page 5, Table 3, RRC Configuration; QI value and RS Sets; interpreted the QI value is the priority of the sets) and the priority information of the reference signal group corresponds to at least one of a group index of the reference signal group (Page 5, Table 3, RRC Configuration; QI value and RS Sets for example QI value 0 has RS sets RS Set 1 and RS set 2; interpreted the QI value is the priority of the sets) or a control resource set (CORESET) index of the reference signal group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik for detecting the beam failure to include sending a rrc signal to the UE indicating corset index information to the UE. The motivation to combine is efficiently configure the UE to switch to a new beam before the serving beam is totally lost (page 7).
Regarding claims 9 and 19, Cirik fails to disclose the priority information of the reference signal is determined based on at least one of a control resource set (CORESET) index corresponding to the reference signal, a type of the reference signal, quasi-co-location (QCL) information of the reference signal, or time information of the reference signal; and the group information of the reference signal group includes priority information of the reference signal group.
3gpp discloses the priority information of the reference signal is determined based on at least one of a control resource set (CORESET) index corresponding to the reference signal, (Page 5, table 2; RRC configuration for coresets; CORESET 0 AND 1, for RS SET 1 AND 2 respectively; interpreted that the coreset values are coreset indexes for the reference signal set including all reference signals in the set) a type of the reference signal, quasi-co-location (QCL) information of the reference signal, or time information of the reference signal; and the group information of the reference signal group includes priority information of the reference signal group. (Page 5, Table 3, RRC Configuration; QI value and RS Sets for example QI value 0 has RS sets RS Set 1 and RS set 2; interpreted the QI value is the priority of the sets)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik for detecting the beam failure to include sending a rrc signal to the UE indicating corset index information to the UE. The motivation to 
Regarding claims 10 and 20, Cirik fails to disclose the priority information of the reference signal group corresponds to at least one of a group index of the reference signal group or a control resource set (CORESET) index of the reference signal group.
3gpp disclose the priority information of the reference signal group corresponds to at least one of a group index of the reference signal group (Page 5, Table 3, RRC Configuration; QI value and RS Sets for example QI value 0 has RS sets RS Set 1 and RS set 2; interpreted the QI value is the priority of the sets) or a control resource set (CORESET) index of the reference signal group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik for detecting the beam failure to include sending a rrc signal to the UE indicating corset index information to the UE. The motivation to combine is efficiently configure the UE to switch to a new beam before the serving beam is totally lost (page 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (Pub. No. US 2019/0253308 A1)- he UE being configured with a first CORESET (Control Resource Set), wherein (i) the first CORESET is not used to monitor and/or receive a DCI (Downlink Control Information) scrambled by C-RNTI (Cell Radio Network Temporary Identifier) in response to transmitting a preamble for beam failure recovery, (ii) the UE is configured to perform a first number of channel estimation attempts and a second number of blind decode attempts for receiving and/or monitoring the PDCCH(s) (Physical Downlink Control Channel) candidates in the first CORESET in a first slot, and (iii) the UE is configured to perform the first number of channel estimation attempts and 
Zhang et al. (Pub. No. US 2019/0173740 A1)- A beam pair link may be comprised of multiple bandwidth parts (BWPs) or component carriers (CCs). In one embodiment, a beam failure detection reference signal (BFD RS) may be configured, with subsequent BFD RS instances defining a BFD RS periodicity. A BFD periodicity for monitoring the BFD RS may be configured to be less than, or equal or greater than the BFD RS periodicity. A beam failure may be declared if a minimum number of BFD RS instances, either within the BFD periodicity, or nearest the BFD periodicity if no instances fall within the BFD periodicity, fall below a predetermined threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Tejis Daya/Primary Examiner, Art Unit 2472